Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Kotab on 05/28/21.

The application has been amended as follows: 
Claim 1: A method, comprising;
fabricating a tape having an applicator portion for applying an organic coating to a magnetic head for reducing exposure of the head to oxidation promoting materials;
applying the organic coating only to the applicator portion of the tape, the organic coating being for coating a tape bearing surface of the magnetic head with the organic coating upon the applicator portion being run over the tape bearing surface of the magnetic head; and
applying a lubricant having different composition than the organic coating only to a data portion of the tape.

Claim 16: A method, comprising:
fabricating a tape having an applicator portion for applying an organic coating to a magnetic head for reducing exposure of the head to oxidation promoting materials; applying the organic coating only to the applicator portion of the tape, the organic coating being for coating a tape bearing surface of the magnetic head with the organic coating upon the applicator portion being run over the tape bearing surface of the magnetic head; and applying a lubricant only to a data portion of the tape,
wherein the lubricant has a different composition than the organic coating, the organic coating being readily detachable from the tape when the tape is run across the magnetic head, wherein the applicator portion comprises less magnetic material than the data portion.
Allowable Subject Matter
Claims 1-18 are allowed. Applicant’s arguments, see Appeal Brief, filed 04/16/21 with respect to 35 U.S.C. 102(b) have been fully considered and are persuasive.  The 35 U.S.C. 102(b) of claim 1 has been withdrawn. 
Applicant’s arguments, see Appeal Brief, filed 04/16/21 with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) of claims 2-6 over Takahashi and Ide has been withdrawn. 
Applicant’s arguments, see Appeal Brief, filed 04/16/21 with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) of claims 1, 3-4, 6-9, and 12 over Waugh, and Usuki has been withdrawn. 
Applicant’s arguments, see Appeal Brief, filed 04/16/21 with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) of claims 2, 6, 16 over Waugh, Usuki, and Ide has been withdrawn. 
Applicant’s arguments, see Appeal Brief, filed 04/16/21 with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) of claims 1-3, 5, 7-9, 12 over Waugh, Usuki, and Ryoke has been withdrawn. 
Further search and consideration did not result on a method of making a tape to meet claim 1 and 16 limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712